[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Adoption of B.I., Slip Opinion No. 2019-Ohio-2450.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2019-OHIO-2450
                                IN RE ADOPTION OF B.I.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as In re Adoption of B.I., Slip Opinion No. 2019-Ohio-2450.]
Adoption—R.C. 3107.07(A)—A parent’s nonsupport of his minor child pursuant to
        a judicial decree ordering zero support does not extinguish the requirement
        of that parent’s consent to the adoption of the child—Appellee-father did
        not “fail[] without justifiable cause * * * to provide for the maintenance
        and support of the minor as required by law or judicial decree” under R.C.
        3107.07(A)—Court of appeals’ judgment affirming probate court’s
        judgment affirmed.
(Nos. 2018-0181, 2018-0182, 2018-0350, and 2018-0351—Submitted January 8,
                            2019—Decided June 25, 2019.)
    APPEAL from and CERTIFIED by the Court of Appeals for Hamilton County,
                   Nos. C-170064 and C-170080, 2017-Ohio-9116.
                              _______________________
                             SUPREME COURT OF OHIO




       KENNEDY, J.
       {¶ 1} This is a discretionary appeal and certified-conflict case from the First
District Court of Appeals involving R.C. 3107.07(A), the statute that sets forth
when the adoption of a minor may proceed without a parent’s consent. Pursuant to
that statute, a parent’s consent is not required when the court “finds by clear and
convincing evidence that the parent has failed without justifiable cause to provide
* * * for the maintenance and support of the minor as required by law or judicial
decree for a period of at least one year immediately preceding * * * the filing of the
adoption petition.” In this case, we consider the effect on the operation of that
statute of a judicial decree relieving a parent of an obligation to provide child
support—is a parent susceptible to the severance of his or her parental rights for
failing to provide maintenance and support for at least one year when a court has
issued a decree relieving the parent of any obligation to pay child support? We
hold that pursuant to the plain and unambiguous language of R.C. 3107.07(A),
when read in conjunction with the statutory scheme instructing how a court of
competent jurisdiction calculates a child-support obligation, a parent’s nonsupport
of his or her minor child pursuant to a judicial decree does not extinguish the
requirement of that parent’s consent to the adoption of the child.
                   FACTS AND PROCEDURAL HISTORY
       {¶ 2} K.I. (“the mother”) and appellee, G.B. (“the father”), are the natural
parents of B.I., who was born in 2007. The mother and father were never married.
In 2016, the mother’s husband, appellant, G.I. (“the stepfather”), filed in the
Hamilton County Probate Court a petition seeking to adopt B.I. and arguing that
under R.C. 3107.07(A), the father’s consent was not required. That statute provides
that a natural parent’s consent to adoption is not necessary if the probate court
determines




                                          2
                                January Term, 2019




       by clear and convincing evidence that the parent has failed without
       justifiable cause to provide more than de minimis contact with the
       minor or to provide for the maintenance and support of the minor as
       required by law or judicial decree for a period of at least one year
       immediately preceding * * * the filing of the adoption petition.


R.C. 3107.07(A).
       {¶ 3} The stepfather argues that the father had failed to provide support for
B.I. during the year preceding the filing of the petition; he abandoned his claim that
the father had failed to provide more than de minimis contact in that period (failure
to maintain contact had been the basis for a failed attempt by the stepfather to adopt
B.I. in the Clermont County Probate Court in 2014).
       {¶ 4} The father entered prison in 2009 and remained there for the relevant
time period. In 2010, the mother requested the Clermont County Juvenile Court to
terminate the father’s child-support obligation and to reduce his arrearages to zero.
The court issued an order stating as follows: “It is hereby ordered * * * that the
Defendant’s current support obligation is terminated at the request of Plaintiff. At
Plaintiff’s request, the outstanding support arrearage is reduced to $0.00. CSEA
[Child Support Enforcement Agency] is hereby directed to adjust its records
accordingly.”
       {¶ 5} During the one-year period prior to the filing of the petition for
adoption, the father had received $18 a month as prison income and his parents and
a friend had deposited $5,152 into his prison account; that year, the father spent
$4,681.62 in the prison commissary. There is no dispute that the father provided
no financial support to B.I. during that period.
       {¶ 6} The probate-court magistrate determined that even though the father
was not subject to a child-support order under a judicial decree, he still had money
available and an obligation as a parent to provide child support within his means.




                                          3
                             SUPREME COURT OF OHIO




Finding that the father had provided no child support during the applicable year,
the magistrate concluded that the father’s consent to the adoption was not required.
The probate court overruled the magistrate, finding that a valid, zero-support order
provides justifiable cause for a failure to provide maintenance and support under
R.C. 3107.07(A).
       {¶ 7} The stepfather filed two appeals in the First District Court of Appeals,
one upon the probate court’s filing of its opinion granting the father’s objections
and overruling the magistrate’s decision and the second upon the probate court’s
dismissal of the adoption petition. The appellate court consolidated the cases and
affirmed the probate court’s judgment, holding that “under R.C. 3107.07(A), where
a court has ordered a parent to pay no child support or zero child support, that court
order of support supersedes any other duty of support ‘required by law,’ and
therefore the parent cannot fail without justifiable cause to provide maintenance
and support of a minor child.” 2017-Ohio-9116, 101 N.E.3d 1171, ¶ 19.
       {¶ 8} The First District certified a conflict between its judgments and the
judgments of the Fifth District Court of Appeals in In re Adoption of A.S., 5th Dist.
Licking No. 10-CA-140, 2011-Ohio-1505, and In re Adoption of Z.A., 5th Dist.
Licking No. 16-CA-05, 2016-Ohio-3159. This court determined that a conflict
exists between the judgments below and the Fifth District’s judgment in A.S. and
ordered the parties to brief the following question:


       “In an adoption-consent case under R.C. 3107.07(A) in which a
       court has previously relieved a parent of any child-support
       obligation, does that previous order supersede any other duty of
       maintenance and support so as to provide ‘justifiable cause’ for the
       parent’s failure to provide maintenance and support, therefore
       requiring the petitioner to obtain the consent of that parent?”




                                          4
                                 January Term, 2019




152 Ohio St. 3d 1441, 2018-Ohio-1600, 96 N.E.3d 297, quoting the court of
appeals’ February 27, 2018 entry.
         {¶ 9} Additionally, the stepfather filed jurisdictional appeals that we
accepted. The stepfather asserted the following two propositions of law in those
cases:


                Proposition of Law No. I: An adoption consent case under
         R.C. 3107.07(A) must be decided on a case-by-case basis through
         the able exercise of the trial court’s discretion. The trial court must
         give due consideration to all known factors in deciding whether a
         natural parent’s consent is required under the statute.
                Proposition of Law No. II: In an adoption consent case
         under R.C. 3107.07(A), a court order setting the natural parent’s
         child support obligation at zero does not justify the parent’s failure
         to provide maintenance and support to his or her child as a matter of
         law. Instead, a trial court must exercise its discretion and weigh all
         of the circumstances around which a parent has failed to provide
         maintenance and support; and a so-called zero support order is just
         one factor (among many) that the court must consider.


See 152 Ohio St. 3d 1441, 2018-Ohio-1600, 96 N.E.3d 297.
         {¶ 10} We sua sponte consolidated the certified-conflict cases and the
jurisdictional appeals. Id.
                               LAW AND ANALYSIS
         {¶ 11} This case—and the statute at the center of this case—is not about
child-support enforcement; it is about the severance of parental rights. At its core,
this case raises a critical question: Can child-support obligors rely on the authority
of court orders that affect the most important aspects of their lives? Can a parent




                                           5
                             SUPREME COURT OF OHIO




who relies on a valid order of a court of competent jurisdiction suffer—because he
or she relied on that order—the “ ‘family law equivalent of the death penalty,’ ” In
re Hayes, 79 Ohio St. 3d 46, 48, 679 N.E.2d 680 (1997), quoting In re Smith, 77
Ohio App. 3d 1, 16, 601 N.E.2d 45 (6th Dist.1991), the severing of parental rights
through the adoption of the parent’s child by another person without the parent’s
consent?
                        The application of R.C. 3107.07(A)
       {¶ 12} This case turns on a phrase in R.C. 3107.07, and we must strictly
construe the statute in favor the retention of parental rights. “Because adoption
terminates fundamental rights of the natural parents, ‘we have held that “* * * [a]ny
exception to the requirement of parental consent [to adoption] must be strictly
construed so as to protect the right of natural parents to raise and nurture their
children.” ’ ” (Ellipsis and brackets sic.) In re Adoption of G.V., 126 Ohio St. 3d
249, 2010-Ohio-3349, 933 N.E.2d 245, ¶ 6, quoting In re Adoption of Masa, 23
Ohio St. 3d 163, 165, 492 N.E.2d 140 (1986), quoting In re Schoeppner, 46 Ohio
St.2d 21, 24, 345 N.E.2d 608 (1976). “[I]n construing R.C. 3107.07(A), this court
is ‘properly obliged to strictly construe * * * [its] language to protect the interests
of the non-consenting parent who may be subjected to the forfeiture or
abandonment of his or her parental rights.’ ” (Ellipsis and brackets sic.) In re
Adoption of Sunderhaus, 63 Ohio St. 3d 127, 132, 585 N.E.2d 418 (1992), quoting
In re Adoption of Holcomb, 18 Ohio St. 3d 361, 366, 481 N.E.2d 613 (1985).
       {¶ 13} R.C. 3107.07 provides:


               Consent to adoption is not required of any of the following:
               (A) A parent of a minor, when it is alleged in the adoption
       petition and the court, after proper service of notice and hearing,
       finds by clear and convincing evidence that the parent has failed
       without justifiable cause to provide more than de minimis contact




                                          6
                                  January Term, 2019




        with the minor or to provide for the maintenance and support of the
        minor as required by law or judicial decree for a period of at least
        one year immediately preceding either the filing of the adoption
        petition or the placement of the minor in the home of the petitioner.


        {¶ 14} In this case, we do not face the question whether the father had de
minimis contact with his child, B.I.; the stepfather’s 2014 attempt to adopt on that
basis in Clermont County failed, and the stepfather has abandoned that claim in this
case. Here, we consider only whether the father “has failed without justifiable
cause * * * to provide for the maintenance and support of the minor as required by
law or judicial decree,” R.C. 3107.07(A).
        {¶ 15} To determine whether a parent has failed to provide child support as
required by law or judicial decree involves a three-step analysis. The court must
first determine what the law or judicial decree required of the parent during the year
immediately preceding either the filing of the adoption petition or the placement of
the minor in the home of the petitioner. Second, the court determines whether
during that year the parent complied with his or her obligation under the law or
judicial decree. Third, if during that year the parent did not comply with his or her
obligation under the law or judicial decree, the court determines whether there was
justifiable cause for that failure.
        {¶ 16} We stand in this case at the first step—determining what the law or
judicial decree required of the parent for the year prior to the filing of the petition.
If the father had no obligation to provide child support, the analysis ends there. But
appellate courts, as did the probate court in this case, have tended to consider the
existence of a court order establishing no obligation of support as part of the
justifiable-cause determination, e.g., In re Adoption of A.N.W., 7th Dist. Belmont
No. 15 BE 0071, 2016-Ohio-463, ¶ 31 (“a zero support order or a no support order
constitutes justifiable cause for failing to provide support and maintenance”); In re




                                           7
                                 SUPREME COURT OF OHIO




Adoption of K.A.H., 10th Dist. Franklin No. 14AP-831, 2015-Ohio-1971, ¶ 23
(“The zero support order is a justifiable excuse for [the father’s] failing to pay
support for his children”). Indeed, this court, in determining that a conflict exists
among appellate districts, ordered briefing in this case on the issue whether a court
order relieving a parent of a child-support obligation provides justifiable cause for
the parent’s failure to provide maintenance and support. But the issue is not
whether a decree ordering zero support—or one that terminates a previously
ordered support obligation or modifies a previously ordered support amount to
zero—justifies a failure to provide maintenance and support; instead, the issue is
whether the existence of a no-support order1 means that the parent subject to it was
under no obligation to provide maintenance and support. Determining the parent’s
obligation—that which was required by law or judicial decree for the year prior to
the filing of the petition—is the threshold issue.
        {¶ 17} Therefore, the crux of the issue before us is this: if a court has issued
a decree relieving a parent of any child-support obligation, is there a separate
obligation that arises by law under which that parent still is required to provide
maintenance and support to the child? The answer to that question is no. The
General Assembly created a binary system in which a parent has a general
obligation of support toward a child when the parent’s responsibilities are not the
subject of a court order and a specific obligation of support when a court has
determined the parent’s obligation by decree.
        R.C. 3107.07 is connected to Ohio’s statutory child-support scheme
        {¶ 18} R.C. 3107.07, the statute declaring when the consent of a parent is
not required for a minor’s adoption, does not exist in a vacuum. It is part of a




1. The term “no-support order” encompasses, for purposes of this opinion, orders terminating
previously ordered support, zero-support orders, and orders modifying a previously ordered support
amount to zero.




                                                8
                                January Term, 2019




complex statutory scheme involving laws that regulate and control the most
intimate aspect of our personal lives—our family relationships.
       {¶ 19} R.C. 3103.03(A) contains the statutory declaration that all spouses
and parents have an obligation to support themselves, each other, and their minor
children from their own property and labor:


               Each married person must support the person’s self and
       spouse out of the person’s property or by the person’s labor. If a
       married person is unable to do so, the spouse of the married person
       must assist in the support so far as the spouse is able. The biological
       or adoptive parent of a minor child must support the parent’s minor
       children out of the parent’s property or by the parent’s labor.


       {¶ 20} The statute subsumes the common-law obligation: “The common-
law duty to support one’s minor children has been replaced by R.C. 3103.03.”
Nokes v. Nokes, 47 Ohio St. 2d 1, 5, 351 N.E.2d 174 (1976); see also Haskins v.
Bronzetti, 64 Ohio St. 3d 202, 204, 594 N.E.2d 582 (1992) (lead opinion) (“The
General Assembly has, in various instances, codified the common-law duty
imposed on parents to support their minor children. For example, former R.C.
3103.03 placed a statutory burden on the mother and father, regardless of their
marital status, to support their minor children” [footnote omitted]).
       {¶ 21} R.C. 3103.03 sets forth a parent’s obligation to support his or her
children in the absence of a child-support order. “Under R.C. 3103.03, all parents,
whether married or not, have a duty to support their minor children; it follows
logically from this that all children have a right to be supported by their parents,
regardless of the parents’ marital status.” In re Dissolution of Marriage of Lazor,
59 Ohio St. 3d 201, 202, 572 N.E.2d 66 (1991).            But this general statutory
declaration does not end our inquiry; it is merely the beginning.




                                          9
                             SUPREME COURT OF OHIO




        {¶ 22} Another statute comes to the forefront when marriages end. “R.C.
3109.05 sets forth the power of the trial court to make child support orders when a
marriage terminates.” Meyer v. Meyer, 17 Ohio St. 3d 222, 223, 478 N.E.2d 806
(1985). The domestic-relations court “may order either or both parents to support
or help support their children” pursuant to R.C. 3109.05; parental obligations are
determined by a support order issued in compliance with the process set forth in
R.C. Chapter 3119.
        {¶ 23} Child support is established in a similar manner in cases in which the
parents of the child were never married and paternity has been established in a
paternity action or by an acknowledgment of paternity in the juvenile court. See
R.C. 3111.13(C) and 3111.29. The juvenile court may issue a child-support order;
“[t]he juvenile court shall exercise its jurisdiction in child support matters in
accordance with section 3109.05 of the Revised Code.” R.C. 2151.23(F)(2).
Therefore, like the domestic-relations court, the juvenile court determines a
parent’s support obligation pursuant to R.C. 3109.05 in accord with R.C. Chapter
3119.
        {¶ 24} The trial court also has the ability to modify the child-support order:


        It has long been recognized in Ohio that a court retains
        continuing jurisdiction over its orders concerning the custody, care,
        and support of children * * *. A child affected by such an order is
        considered a ward of the court, which may always reconsider and
        modify its rulings when changed circumstances require it during the
        child’s minority.


Singer v. Dickinson, 63 Ohio St. 3d 408, 413-414, 588 N.E.2d 806 (1992). In the
event of a substantial change of circumstances, the court may modify the child-
support amount. R.C. 3119.79. When the court issues or modifies a child-support




                                          10
                                January Term, 2019




order, it does so by applying statutory guidelines; it “calculate[s] the amount of the
obligor’s child support obligation in accordance with the basic child support
schedule, the applicable worksheet, and the other provisions of sections 3119.02 to
3119.24 of the Revised Code.” R.C. 3109.02.
       {¶ 25} When modifying a child-support order, the trial court has the
authority to reduce a child-support order to zero in two ways. Pursuant to its
authority under R.C. 3119.22 and 3119.23, the court may deviate from the child-
support guidelines and modify a parent’s obligation of support to zero. And
pursuant to R.C. 3119.06, the court has the discretion to reduce a minimum order
of support to zero.      But the court maintains jurisdiction to make future
modifications to the order.
            The child-support order establishes the parent’s obligation
       {¶ 26} Once issued, the child-support order determines what the parent’s
obligation is. As noted above, R.C. 3103.03 replaced the common-law obligation
to support one’s minor children. And this court has stated that “[t]he judicial decree
of support simply incorporates the common-law duty of support.” In re Adoption
of McDermitt, 63 Ohio St. 2d 301, 305, 408 N.E.2d 680 (1980). That incorporation
of the common-law obligation of support—itself subsumed into R.C. 3103.03—
into the judicial decree means that there are not side-by-side obligations to provide
support, one under R.C. 3103.03 and one under a child-support order issued
pursuant to R.C. 3109.05.       Instead, the child-support order, when it exists,
establishes the obligation.
       {¶ 27} Ohio’s statutory scheme regarding families and children makes clear
that there are two statuses of parental obligation: first, a general obligation of
parents to support their children imposed by law in R.C. 3103.03, and second, a
specific child-support obligation imposed by judicial decree pursuant to R.C.
3109.05 and Chapter 3119 that supersedes the general obligation once the court
issues its decree. When R.C. 3107.07(A) uses “or” in the phrase “by law or judicial




                                         11
                             SUPREME COURT OF OHIO




decree,” it recognizes that a parent’s obligation of support can have one of two
possible statuses—general or specific. But a parent can have only one obligation
status at a time. “To additionally compel the application of R.C. 3103.03 when
there is already a valid judicial order in existence would be to incorrectly
interpret R.C. 3107.07 to mean: ‘as required by law in addition to a judicial decree
where a * * * court has determined that child support should be not set.’ ”
(Emphasis sic.) In Matter of Adoption of Jarvis, 9th Dist. Summit No. 17761, 1996
WL 724748, *5 (Dec. 11, 1996). A parent is subject either to the general obligation
or to a specific obligation and is evaluated accordingly.
The father’s obligation under R.C. 3107.07(A) is defined by the Clermont County
                                    support order
       {¶ 28} Here, the father’s child-support obligation was determined by the
Clermont County Juvenile Court. A juvenile court has continuing jurisdiction to
modify a child-support obligation. In this case, the mother requested that the
father’s existing obligation of child support be terminated and that any child-
support arrearages he owed be vacated. It is undisputed that the trial court had the
authority to reduce the existing child-support obligation to zero. The trial court
could have used one of two vehicles: its authority under R.C. 3119.22 and 3119.23
to deviate from the child-support guidelines or its authority under R.C. 3119.06 to
reduce the minimum order of support to zero. The court granted the mother’s
request, ordering as follows: “[T]he Defendant’s current support obligation is
terminated at the request of Plaintiff. At Plaintiff’s request, the outstanding support
arrearage is reduced to $0.00. CSEA is hereby directed to adjust its records
accordingly.”
       {¶ 29} The court’s order means that for the time period at issue in this case,
the father’s duty “to provide for the maintenance and support of the minor as
required by * * * judicial decree,” R.C. 3107.07(A), was reduced to zero. The only
question remaining is whether after the trial court reduced the child-support




                                          12
                                January Term, 2019




obligation to zero, the father had some other obligation under the statutory scheme
to continue to provide maintenance and support to B.I. He did not.
       {¶ 30} As set forth above, R.C. 3103.03(A) imposed a general obligation
on the father to support B.I. from his own property and labor. However, once the
parties invoked the jurisdiction of the juvenile court to establish parentage,
calculate child support pursuant to the guidelines, and issue an order of child
support pursuant to the guidelines, the court’s decree thereafter superseded the
general obligation of support set forth in R.C. 3103.03(A). If the support order did
not, in fact, supersede the father’s general obligation of support under R.C.
3103.03(A), then the mother’s attempt to modify the existing child-support order
would have been a vain act—it would have been of no benefit to the father if after
the termination of his current obligation under the support order, he remained
obligated under R.C. 3103.03(A) to provide maintenance and support.
       {¶ 31} The juvenile court had jurisdiction to relieve the father of his prior
child-support obligation at the mother’s request and has continuing jurisdiction to
modify the father’s current support obligation from zero to an amount calculated
by the court. This is not an instance of there being no support order in place; it is
an instance of a no-support order that is subject to modification.
       {¶ 32} The General Assembly has enacted a specific statutory scheme
instructing courts how to calculate child-support amounts and has given those
courts discretion to deviate from the child-support guidelines, including the
authority to modify a parent’s child-support obligation to zero. This policy decision
to allow a court with jurisdiction to deviate from the child-support guidelines and
relieve a parent of an obligation of support is not for us to question. As members
of the judiciary, ours is not the realm of creating policy; the General Assembly is
“the arbiter of public policy in Ohio.” Pelletier v. Campbell, 153 Ohio St. 3d 611,
2018-Ohio-2121, 109 N.E.3d 1210 ¶ 31.




                                         13
                              SUPREME COURT OF OHIO




The Fifth District erred in In re Adoption of A.S. in creating a support obligation
            for purposes of R.C. 3107.07(A) based on a criminal statute
        {¶ 33} In the conflict case In re Adoption of A.S., 2011-Ohio-1505, the
father had been ordered to pay $0.00 in child support pursuant to a paternity action
in Franklin County. But the Fifth District incorporated a criminal statute, R.C.
2919.21(A)(2), to determine whether a parent has “failed * * * to provide for the
maintenance and support of the minor as required by law or judicial decree”
(emphasis added), R.C. 3107.07(A). Id. at ¶ 20-22, 29. In A.S., the Fifth District
determined that the criminal statute provides the applicable “law” in “as required
by law.”
        {¶ 34} R.C. 2919.21(A)(2) reads, “No person shall abandon, or fail to
provide adequate support to * * * [t]he person’s child who is under age
eighteen * * *.”   This is essentially the same obligation imposed under R.C.
3103.03(A), which reads, “The biological or adoptive parent of a minor child must
support the parent’s minor children out of the parent’s property or by the parent’s
labor.” The obligation to provide for the child is the same under both statutes; the
difference is that R.C. 2919.21(A)(2) imposes a criminal penalty. Perhaps because
a parent’s child-support obligation under R.C. 3103.03(A) is so clearly superseded
by the obligations imposed by a child-support order pursuant to R.C. 3109.05, the
Fifth District attempted in A.S. to bring in through the back door that same
obligation for purposes of R.C. 3107.07(A) under a different statute. That does not
work.
        {¶ 35} If we concluded that R.C. 2919.21(A)(2) creates a separate support
obligation, the probate court would have to determine as part of the R.C.
3107.07(A) analysis whether the parent objecting to an adoption has failed to
comply with that obligation; that is, to find that the parent failed to support the child
as required by law, the court would be required to conclude that the parent violated




                                           14
                                January Term, 2019




R.C. 2919.21(A)(2). But can there be a violation of R.C. 2919.21(A)(2) if a court
has modified the parent’s child-support obligation to zero? Ohio courts say no.
         {¶ 36} In Rowland v. State, 14 Ohio App. 238, 239 (3d Dist.1921), the
defendant had been convicted of a criminal offense under G.C. 1655 for failing to
contribute to the support of his minor child. The statute provided that “[w]hoever
is charged by law with the care, support, maintenance or education of a minor
* * * and is able to support or contribute toward the support or education of such
minor, fails, neglects, or refuses so to do” is guilty of a criminal offense. But the
child’s parents’ divorce decree had stated that “the custody, care, education,
control, support and maintenance of the child are awarded to the wife” and that the
defendant was “released from any further responsibility regarding the child.” Id. at
238. The court reversed the conviction, holding that the defendant was no longer
obligated to support the child and that as long as the order remained in force, it was
a defense against a prosecution for a failure to support the child. Id. at 239-240.
         {¶ 37} In State v. Holl, 25 Ohio App. 2d 75, 266 N.E.2d 587 (3d Dist.1971),
the Auglaize County Juvenile Court had found the defendant guilty of nonsupport
of his daughter, fining him and ordering him imprisoned for 30 days.              The
imprisonment was suspended on the condition that he pay $10 a week to the child’s
mother until the child reached the age of 18. However, the defendant had been
paying $10 a month for support of the child pursuant to a decree issued by the
Auglaize County Court of Common Pleas when it awarded custody of the child to
her mother. On appeal, the Third District reversed the conviction, holding, “It is
anomalous that, while complying with one court order for support, a person could
be found guilty of nonsupport in another court. Compliance with the Common
Pleas Court order is a bar to prosecution for nonsupport in the Juvenile Court.” Id.
at 77.
         {¶ 38} Because compliance with a juvenile court’s no-support order would
likewise be a bar to a parent’s prosecution for a failure to support a child, a probate




                                          15
                             SUPREME COURT OF OHIO




court could not find that the parent violated R.C. 2919.21(A)(2) by relying on the
no-support order and therefore could not find that the parent failed to provide the
support “required by law” for purposes of R.C. 3107.07(A).
                The effects of a contrary holding are unacceptable
       {¶ 39} The most important consequence of the contrary holding advocated
by the stepfather is that a parent—even one that has continuous and meaningful
contact with his or her child—could forever lose all contact with that child by
relying on a court’s no-support order. The stepfather argues that even when there
is an order canceling child support, a probate court still must separately assess a
parent’s independent statutory and common-law duties to support his or her child.
If we concluded that another source imposes on that parent a separate obligation to
provide child support, then the parent would not be able to rely on a valid court
order setting forth child-support responsibilities. To conclude that a zero-support
order is not determinative of the necessary level of maintenance and support
“required by law or judicial decree” would essentially mean that the court order
specifically addressing the obligor’s financial responsibility to the child is invalid;
instead, some other amorphous obligation would set the level of child support that
the parent must provide in order to maintain the parent-child relationship.
       {¶ 40} And this would be the case for any child-support order, not just a no-
support order. A parent could no longer simply comply with a judicial decree
setting a low, moderate, or even high level of support—whether the parent’s
consent is necessary for the adoption of his or her child would depend on what
constitutes “adequate support” under R.C. 2919.21(A)(2) or some other measure as
determined by the probate court.
       {¶ 41} Further, adoption of the stepfather’s reading of R.C. 3107.07(A)
would undermine the integrity of child-support orders. In the absence of fraud or
lack of jurisdiction, “a judgment is considered ‘valid’ (even if it might perhaps have
been flawed in its resolution of the merits of the case) and is generally not subject




                                          16
                                 January Term, 2019




to collateral attack.” Ohio Pyro, Inc. v. Ohio Dept. of Commerce, 115 Ohio St. 3d
375, 2007-Ohio-5024, 875 N.E.2d 550, ¶ 25. “The interests of orderly government
demand that respect and compliance be given to orders issued by courts possessed
of jurisdiction of persons and subject matter.” United States v. United Mine
Workers of Am., 330 U.S. 258, 303, 67 S. Ct. 677, 91 L. Ed. 884 (1947).
       {¶ 42} Every day, families rely on court orders to define parents’ lawful
obligations. They structure their lives around what the court has ordered. Our
decision today ensures that the judgment of the court with the jurisdiction to set
child-support levels can be relied upon.
                                  CONCLUSION
       {¶ 43} The General Assembly did not create a child-support system in
which a domestic-relations or juvenile court determines by court order an adequate
level of child support, only to have a probate court sever the parental rights of a
parent because the parent abided by that support order. Therefore, pursuant to R.C.
3107.07(A), a parent’s nonsupport of his or her minor child pursuant to a zero-
support order of a court of competent jurisdiction does not extinguish the
requirement of that parent’s consent to the adoption of the child.
       {¶ 44} Accordingly, we affirm the judgment of the court of appeals.
                                                                   Judgment affirmed.
       FRENCH, DEWINE, and DONNELLY, JJ., concur.
       O’CONNOR, C.J., dissents, with an opinion.
       FISCHER, J., dissents, with an opinion.
       STEWART, J., dissents, with an opinion.
                                _________________
       O’CONNOR, C.J., dissenting.
       {¶ 45} With one limitation, I join Justice Stewart’s dissenting opinion in
concluding that this is not a case in which there is a judicial order establishing child
support. The majority creates a legal fiction with the term “no-support order” and




                                           17
                             SUPREME COURT OF OHIO




incorrectly uses that term to describe three factually distinct scenarios: “orders
terminating previously ordered support, zero-support orders, and orders modifying
a previously ordered support amount to zero.” Majority opinion at ¶ 16, fn. 1. Thus,
I would also conclude that the proper course is to reverse the court of appeals’
judgment and remand the case to the probate court to determine whether the father
had justifiable cause for failing to provide maintenance and support for his child. I
do not, however, join Justice Stewart’s dissenting opinion to the extent that it
discusses the burden of proof and the clear-and-convincing-evidence standard or
suggests a need to overrule case law that is not at issue in this case. See dissenting
opinion, Stewart, J., at ¶ 66-68.
                                _________________
       FISCHER, J., dissenting.
       {¶ 46} I respectfully dissent because the majority sets forth an interpretation
of R.C. 3107.07(A) that I believe ignores the plain language of the statute.
                      I. Plain Language of R.C. 3107.07(A)
       {¶ 47} In answering the certified question, we must determine the meaning
of the language used by the legislature in R.C. 3107.07(A). When considering the
meaning of a statute, our “primary goal * * * is to ascertain and give effect to the
legislature’s intent in enacting the statute.” State v. Lowe, 112 Ohio St. 3d 507,
2007-Ohio-606, 861 N.E.2d 512, ¶ 9. We first consider the “plain meaning of the
statutory language.” Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St. 3d 106,
2006-Ohio-954, 846 N.E.2d 478, ¶ 52. If that language is “unambiguous and
definite,” we apply it “in a manner consistent with the plain meaning of the statutory
language.” Lowe at ¶ 9. We do not look to the canons of statutory construction
when the plain language of a statute provides the meaning. See Hartmann v. Duffey,
95 Ohio St. 3d 456, 2002-Ohio-2486, 768 N.E.2d 1170, ¶ 8, citing Lake Hosp. Sys.
v. Ohio Ins. Guar. Assn., 69 Ohio St. 3d 521, 524, 634 N.E.2d 611 (1994).




                                         18
                                 January Term, 2019




          {¶ 48} R.C. 3107.07(A) provides that a parent’s consent to an adoption is
not required if “without justifiable cause” the parent has failed to provide for the
“maintenance and support of the minor as required by law or judicial decree” during
the relevant time period. (Emphasis added.) “The legislature’s use of the word
‘or,’ a disjunctive term, signifies the presence of alternatives.” In re Estate of
Centorbi, 129 Ohio St. 3d 78, 2011-Ohio-2267, 950 N.E.2d 505, ¶ 18, citing
O’Toole v. Denihan, 118 Ohio St. 3d 374, 2008-Ohio-2574, 889 N.E.2d 505, ¶ 51-
52, and Pizza v. Sunset Fireworks Co., Inc., 25 Ohio St. 3d 1, 4-5, 494 N.E.2d 1115
(1986).
          {¶ 49} Thus, under the plain language of R.C. 3107.07(A), a parent’s
consent to an adoption is not required if the parent either has failed to provide
support for the minor as required by law or has failed to provide support for the
minor as required by judicial decree. The parent’s failure to fulfill either of the two
obligations identified in R.C. 3107.07(A) is sufficient for the court to move on to
the next step of the analysis and examine whether the parent had “justifiable cause”
for the failure.
          {¶ 50} To conclude, as the majority does, that the existence of a judicial
decree that relieves a parent of an obligation to pay child support is dispositive of
all maintenance-and-support obligations relevant to R.C. 3107.07(A), we would
need to rewrite the statute to provide that a parent’s consent to an adoption is not
required if, without justifiable cause, the parent has failed to provide support for
the minor “as required by judicial decree, or if there is no judicial decree, as
required by law.” The majority’s rewritten version of the statute may or may not
be wise; indeed, the legislature may do well to enact the majority’s rewritten
version. Nonetheless, when a statute’s meaning is clear and unambiguous, no
construction is necessary and courts will not add or delete words from that statute
to change its effect so that it provides increased protections of parental rights. See




                                          19
                             SUPREME COURT OF OHIO




Armstrong v. John R. Jurgensen Co., 136 Ohio St. 3d 58, 2013-Ohio-2237, 990
N.E.2d 568, ¶ 12.
                    II. How R.C. 3107.07(A) Should be Applied
       {¶ 51} R.C. 3107.07(A) provides that when determining whether a parent’s
consent is required for an adoption to proceed based on an alleged unjustifiable
failure to provide maintenance and support for the child, a court must (step one)
examine any relevant judicial decree. Regardless of whether there is a judicial
decree ordering the parent to provide some level of support, a judicial decree
ordering zero support, or no relevant judicial decree, the court also must (step two)
determine the level of support required by “law” other than by judicial decree. The
court then must (step three) determine whether the nonconsenting parent has failed
to meet either or both of the legally required levels of support during the relevant
one-year period. Finally, if the court determines that the parent has failed to meet
either or both of the legally required levels of support during the relevant one-year
period, the court then must (step four) weigh several factors, including but not
limited to the level of support ordered in any judicial decree as well as the facts
found by the court that issued that order, and determine whether there was
justifiable cause for that parent’s failure. After this simple, multi-step process is
complete, the court will be able to determine whether the parent has forfeited the
right to object to the adoption pursuant to R.C. 3107.07(A).
    III. A Judicial Decree Impacts Multiple Steps in the R.C. 3107.07(A)
                                      Analysis
       {¶ 52} It is important to explain that a judicial decree ordering zero child
support plays an important role in the various steps in the analysis required under
R.C. 3107.07(A).
       {¶ 53} First, in many cases, the facts found by the court that issued a decree
relieving a parent of a child-support obligation may support a court’s conclusion,
after weighing all the relevant factors, that the parent has no other legal obligation




                                         20
                                January Term, 2019




to provide for the maintenance and support of the child. For example, it is
reasonable to assume that a substantial percentage of judicial decrees relieving a
parent of a child-support obligation are issued because the parent lacks the ability
and resources to provide support.        Thus, while a judicial decree relieving a
nonconsenting parent of a child-support obligation is not dispositive in adoption-
consent cases, the facts found by the court that issued that decree may often result
in dismissal of the adoption petition.
       {¶ 54} Second, even when a judicial decree does not require the
noncustodial parent to provide support but that parent has the resources to do so,
there will be situations in which the parent will have “justifiable cause” for failing
to provide maintenance and support as required by law. For example, the court
should include in its weighing process whether offers of assistance from the
noncustodial parent were rebuffed by the custodial parent and whether the custodial
parent agreed to the no-support decree rather than contested it. Indeed, in the
context of an alleged failure to provide maintenance and support, barring facts that
were unknown to the court or a change in circumstances for the noncustodial parent,
it may be a rare case in which a valid judicial decree ordering zero support is in
place but the parent’s consent is not needed for the adoption to proceed.
                                  IV. Conclusion
       {¶ 55} I would answer the certified-conflict question in the negative and
hold that a judicial decree that relieves a parent of a child-support obligation is not
dispositive of all maintenance-and-support obligations relevant to R.C. 3107.07(A).
I would accordingly remand this case to the probate court for that court to determine
whether any “law” required appellee, G.B., to provide maintenance and support for
B.I. for the relevant one-year period.
       {¶ 56} For these reasons, I respectfully dissent.
                                _________________
       STEWART, J., dissenting.




                                          21
                             SUPREME COURT OF OHIO




       {¶ 57} A judicial order that relieves a parent of a child-support obligation
previously imposed by a court does not, and should not, function as a matter of law
the same way as a judicial order establishing a child-support obligation. The
majority opinion goes to great lengths to lay out the statutory scheme of court-
ordered child support, but this is not a case in which there is a judicial order
establishing support. In this case, the juvenile-court order at issue terminated the
father’s child-support obligation that had been previously ordered by the court and
there is no dispute that the father had failed to support his child during the year
prior to the filing of the adoption petition. Under these circumstances, R.C.
3107.07(A) requires the probate court to determine, by clear and convincing
evidence, whether the father’s failure to provide support is without justifiable cause.
I would answer the conflict question in the affirmative, adopt both propositions of
law asserted by the petitioner-stepfather, reverse the court of appeals’ judgment,
and remand this case to the probate court to determine whether there is clear and
convincing evidence that the father’s failure to provide maintenance and support
was without justifiable cause.
       {¶ 58} When the Revised Code speaks of child support “required by law or
judicial decree,” id., it refers to what this court has long acknowledged: there are
separate common-law and statutory duties to support a child. See, e.g., Smith v.
Smith, 109 Ohio St. 3d 285, 2006-Ohio-2419, 847 N.E.2d 414, ¶ 11 (stating that a
parent’s “duty to support his child is manifest at common law and in statutory
law”); Haskins v. Bronzetti, 64 Ohio St. 3d 202, 205, 594 N.E.2d 582 (1992)
(plurality opinion) (“Both common and statutory law in Ohio mandate that a parent
provide sufficient support for his or her child”).
       {¶ 59} The duty of support imposed by the common law was “to provide
reasonably” for the maintenance of a parent’s minor children. Pretzinger v.
Pretzinger, 45 Ohio St. 452, 458, 15 N.E. 471 (1887), overruled on other grounds,
Meyer v. Meyer, 17 Ohio St. 3d 222, 478 N.E.2d 806 (1985), syllabus. This




                                          22
                                January Term, 2019




obligation has been construed as one to provide for the child’s “necessaries,” which
we have defined in a related context as “food, shelter, clothing, and medical
services.” Embassy Healthcare v. Bell, 155 Ohio St. 3d 430, 2018-Ohio-4912, 122
N.E.3d 117, ¶ 4 (construing doctrine according to which a husband was liable to
third parties for necessaries they had provided to his wife).
       {¶ 60} The statutory duty of child support requires a “biological or adoptive
parent of a minor child” to “support the parent’s minor children out of the parent’s
property or by the parent’s labor.” R.C. 3103.03(A). A parent’s duty under R.C.
3103.03(A) is separate and apart from any child-support obligation that a court has
imposed on that parent. Hoelscher v. Hoelscher, 91 Ohio St. 3d 500, 501, 747
N.E.2d 227 (2001).
       {¶ 61} When a court enters a child-support order, that order supersedes any
duty of support under R.C. 3103.03(A) or the common law. See Meyer at 224. But
when a judicial decree subsequently relieves a parent of the court-ordered
obligation, the duty of support still exists. To hold otherwise would effectively
eliminate any duty that a parent has to support his or her child.
       {¶ 62} To illustrate why this is the case, suppose that an obligor parent had
a court-ordered child-support obligation terminated on the grounds that the parent,
perhaps being incarcerated or disabled, no longer had either the financial means to
provide support or any reasonable prospect of being able to provide support. Now
suppose that this obligor parent later obtained a financial windfall. The obligor
parent would once again have the means to provide child support. The support duty
would apply even if the custodial parent had not yet obtained a new child-support
order. Hoelscher at 501-502.
       {¶ 63} When the juvenile court terminated the father’s court-ordered child-
support obligation and arrears in this case, it did not order “zero” support or order
the father not to support his child. It would defy logic to think that any court order
or statute would mandate that a parent not support his child. The juvenile court’s




                                         23
                              SUPREME COURT OF OHIO




August 19, 2010 order states that “Defendant’s current support obligation is
terminated at the request of Plaintiff. At Plaintiff’s request, the outstanding support
arrearage is reduced to $0.00. CSEA is hereby directed to adjust its records
accordingly.” Nothing in the juvenile court’s order could possibly be construed as
ordering the father to not support his child. By terminating the existing child-
support obligation, the court did nothing more than relieve the father of his
judicially ordered obligation to pay child support such that neither the mother nor
the child-support enforcement agency could hold him accountable for not
complying with that support order.
        {¶ 64} Additionally, the fact that the order terminating the father’s child-
support obligation is subject to modification is irrelevant in this case. Any notion
that it would be incumbent on the custodial parent (the mother in this case) to
institute subsequent proceedings against the father to reimpose a duty to support his
child is equally troubling. The Father’s common-law duty to provide for the child’s
necessaries—food, shelter, clothing, and medical services—remained. See State ex
rel. Wright v. Indus. Comm., 141 Ohio St. 187, 189-190, 47 N.E.2d 209 (1943)
(dependency is based on the child’s right to support, and parents are charged by
statutory and common law with the duty of supporting their child; the obligation of
a parent to support his minor children is not excused when no order was made for
support of the children).
        {¶ 65} The father had a duty of support notwithstanding the termination of
his existing court-ordered support obligation. There is no dispute that the father
had failed to pay child support for the year prior to the adoption petition’s filing, so
the only remaining question for purposes of the R.C. 3103.07(A) analysis is
whether his failure to provide child support was justifiable. R.C. 3107.07(A)
requires the probate court to answer that question by considering all relevant
evidence before it. Thus, I would hold that the probate court erred by accepting as




                                          24
                                  January Term, 2019




conclusive evidence of justifiable cause the juvenile court’s order terminating the
father’s existing court-ordered support obligation.
        {¶ 66} I would also overrule previous decisions of this court that place the
burden on the adoption petitioner to prove by clear and convincing evidence that a
parent has failed, without justifiable cause, to support his child. See In re Adoption
of Masa, 23 Ohio St. 3d 163, 492 N.E.2d 140 (1986), paragraph one of the syllabus;
In re Adoption of Bovett, 33 Ohio St. 3d 102, 515 N.E.2d 919 (1987), paragraph one
of the syllabus; In re Adoption of M.B., 131 Ohio St. 3d 186, 2012-Ohio-236, 963
N.E.2d 142, ¶ 22. The statute places no such burden on the petitioner.
        {¶ 67} R.C. 3107.07(A) states that consent to an adoption is not required of
a parent of a minor when it is alleged in the adoption petition and the court finds by
clear and convincing evidence that the parent has failed without justifiable cause to
support the minor as required by law or judicial decree. By the plain wording of
the statute, the petitioner need only allege that a parent has failed, without justifiable
cause, to support his child. The statute also makes clear that it is incumbent on the
trial court to find (not for the petitioner to prove) by clear and convincing evidence
that the parent has failed without justifiable cause to support the child.
        {¶ 68} To be sure, any claimant or petitioner who moves a court for any
kind of judicial action risks the probability that he will not be granted the relief he
seeks absent evidence in support of what he claims or alleges. But this statute
places no burden of proof on the petitioner, and the General Assembly clearly
knows how to do so.           See, e.g., R.C. 2953.23(A)(1)(b) (requiring that a
postconvicton “petitioner show[]” by clear and convincing evidence that but for
constitutional error, no reasonable factfinder would have found the petitioner guilty
[emphasis added]). To illustrate the point, if an adoption petitioner alleges that a
parent’s consent is not required because the parent has failed without justifiable
cause to support his child within the year prior to the petition’s filing and that parent
concedes that he has not supported his child but presents evidence in support of




                                           25
                              SUPREME COURT OF OHIO




justifiable cause that he is addicted to drugs or alcohol and uses his money to
support his habit, that information would be sufficient in and of itself for the probate
court to make findings and determine whether the parent’s consent is required for
the adoption. And yet, the petitioner would have done nothing more than make the
allegation. It makes no sense to require the petitioner to prove a negative. In re
Adoption of Masa, 23 Ohio St.3d at 169, 492 N.E.2d 140 (Douglas, J., dissenting).
Furthermore, any due-process rights of the parent are protected by the fact that the
trial court’s findings must be based on evidence that is clear and convincing.
        {¶ 69} In this case, the probate court had before it evidence that the father
had failed to support his child for the relevant one-year period, that he had been
relieved of his court-ordered child-support obligation, that he was incarcerated, and
that he had had access to nominal funds in his prison commissary account. The
probate court understands its obligation to strictly construe any exception to the
requirement of parental consent to adoption in favor of protecting the parental rights
of natural parents. See In re Adoption of G.V., 126 Ohio St. 3d 249, 2010-Ohio-
3349, 933 N.E.2d 245, ¶ 6. But it is the probate court that is tasked with weighing
all relevant evidence and making a determination based on evidence that is clear
and convincing.
        {¶ 70} The majority opinion reaches beyond the question presented in this
case to make a decision that should be made by the probate court. A juvenile court’s
order terminating a parent’s judicially ordered child-support obligation does not, as
a matter of law, relieve that parent of his duty to provide maintenance and support
for his child under R.C. 3103.03(A) and the common law. The majority opinion in
this case incorrectly equates an order terminating a child-support obligation with
an order establishing such an obligation. I would simply hold that in an adoption-
consent case under R.C. 3107.07(A), when a court has terminated a parent’s court-
ordered child-support obligation, and the parent has not provided maintenance and




                                          26
                                January Term, 2019




support for the applicable one-year period, the probate court must determine
whether that parent’s failure to support was without justifiable cause.
       {¶ 71} I therefore would reverse the court of appeals’ judgment and remand
this case for the probate court to consider all relevant evidence presented to
determine whether the father had justifiable cause for failing to provide
maintenance and support for his child.
                               _________________
       Lindhorst & Dreidame Co., L.P.A., and Bradley D. McPeek, for appellant.
       Susan Mineer, for appellee.
       Mary Catherine Barrett, urging affirmance for amicus curiae, A.G.
                               _________________




                                         27